Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 12/01/2021 overcomes the previously raised Claim Objections and 112b rejections. Additionally, the incorporation of previously indicated allowable subject matter to independent claim 1 overcomes the prior art of record, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-9 and 13-20 (17 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Sarcelle (FR 2 512 157), Schaumburg (DE 4143306), Kindersley (US 4,258,900), Bach Cantenys (US 2020/0386324), Mircea (US 9,982,789), Kaiser (US 3,097,823), Urban (US 3,458,171), Barker (GB 2 030 270) and Sugita (JP 2007-232019). Schaumburg teaches of a rotary ball valve used in cryogenic application showing the general state of the art. Notice that while a spring is used to bias at least one seat, the device lacks the claimed angled wall, the fixing plate, the secondary cavity and the interaction of the spring with the seat and the angled wall. Mircea teaches of a ball valve assembly with a valve seat Bach Cantenys, Kaiser and Baker teaches of various examples of ball valves comprising composite valve seats that include at least some form of angled wall or wedge wherein the wedge is used to aid in enhancing the sealing ability of the valve seat insert similar to a key feature of applicant’s invention. Notice that while an angled wall are used, these walls are not part of the valve seat/body, they do not form the claimed cavity and they lack the claimed spring among other components. Urban and Sugita teaches of another example of ball valves, this time with the valve body/seat forming a cavity with angled walls for the seat insert in a similar manner similar to a key feature of applicant’s invention. Notice that while the angled wall is shown, its purpose is different to applicant’s invention (the angled wall in applicant’s disclosure is used to compensate for thermal shrinking of the seat insert whereas Urban and Sugita are used to allow tilting of the seat insert and prevent extrusion) and they lack the fixing plate, secondary cavity and spring as claimed. Sarcelle teaches of a ball valve assembly used in cryogenic applications that comprises an angled wall to address the issue of thermal shrinking of the seat insert in a similar manner as applicant's invention. However, notice that Sarcelle fails to disclose the particular location and function of the spring as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the valve (100) comprising the ball (106), the seat (108), the cavity (110), the angled wall (118), .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753